        CASE 0:21-cv-00771-SRN-TNL Doc. 1-1 Filed 03/23/21 Page 1 of 5
           CASE 0:2L-cv-00293-ECT-HB Doc. 3 Filed O2lo8l2l Page L of 3

                                                                                     ffiffiffiffiHWffim
                                                                                            MAR Z    3   eOZt
                           T]NIITED STATES DISTRICT COURT
                                DISTRICT OF         MII\IIESOTA                    oLEflfi,_U.S, DtSTRtcT 00uRT
                                                                                       ST. PAUL, MINNESOTA


   Scott Lawrence     Simmons,                           Case No.      T|-CY-A2% (ECTIHB)                ,


                          Plaintiff,

   v.                                               REPORT AND RECOMMENDATION

   Clerk of Appellate Courts and Dakota
   County District Court,

                          Defendants.




          Plaintiff Scott Lawrence Simmons did not pay the frling fee for this matter, instead

applying for informa pauperis ("FP") status. lsee ECF No. 2.1 That IFP application is

now before the Court and must be considered before any other action may be taken in this

matter.

        After review, this Court concludes that Simmons qualifies financially for IFP

status. That said, an action may be dismissed when an IFP applicant has filed a

complaint that fails to state a claim on which relief may be granted. See 28 U.S.C.

$ 1o15(eX2)@Xi;); Atkinsonv. Bohn,       ol   F'.3d 1 127,   l1'8   (8th Cir. 1996) (per curiam).

In reviewing whether a complaint states a claim on which relief may be granted this

Court must accept as true all of the factual allegations in the complaint and draw all

reasonable inferences in the plaintiff s favor. Aten v. Scottsdale Ins. Co., SJL

F.3d 818, 820 (8th Cir. 2008). Although the factual allegations in the complaint need not

be detailed they must be sufficient to "raise a right to relief above the speculative


                                                t                                         $;ffif"\$'fr [q Hffi

                                                                                           lqAR zsaozn
                                                                                      iU"S. PISTRIOT GOURT   ST PAUL
      CASE 0:21-cv-00771-SRN-TNL Doc. 1-1 Filed 03/23/21 Page 2 of 5
         CASE 0:21-cv-00293-ECT-HB Doc. 3 Filed O2l08l2L Page 2 of 3




level . . . .' Bell Atl. Corp. v. Twotmbly,550lJ.rs-544*115, QA}T. The complaint must

"state a claim to relief that is plausible on its face." Id. at 570. In assessing the

sufficiency of the complaint, the court may disregard legal conclusions that are couched

as factual   allegations. See Ashcrojt v. Iqbal,556 U.S. 66' (2009). Pro se complaints are

to be construed liberally, but they still must allege sufficient facts to support the claims

advanced. See Stone v. Harryo 364     F   .3d o72, ol4 (8th Cir. 2004).

       The pleading filed in this matter is nearly an exact replica of the pleading filed by

Simmons in another matter currently pending in this District. See Simmons v. Clerk        of
Appellate Courts, No. 20-CV-2646 (ADMILIB) @. Minn.). In both cases, Simmons

alleges that the defendants named to the actions have engaged in "obstruction ofjustice,o'

(Compl. at3,5 [ECF No. l]), but has provided no factual allegations whatsoever that,       if
proved true, would establish that such obstruction occurred. This Court cannot say from

the complaint why Simmons believes that the defendants have acted unlawfully.

       Simmons's eadier lawsuit has been recommended for dismissal; so too will this

lawsuit. The pleading in this case is insufficient to put either the defendants or the Court

on notice of what, specifically, is being alleged by Simmons. Without factual allegations

that, if proved true, would establish that the defendants acted unlawfully, this matter

cannot go forward. Accordingly, it is recommended that this matter be dismissed without

prejudice pursuant to $ 1915(e)(2)(B).

                                  RECOMMENDATION

       Based on the foregoing, and on all of the files, records, and proceedings herein,   IT
IS HEREBY RECOMMEI\IDED THAT:
      CASE 0:21-cv-00771-SRN-TNL Doc. 1-1 Filed 03/23/21 Page 3 of 5
         CASE 0:21-cv-00293-ECT-HB Doc. 3 Filed O2lOBl2l Page 3 of 3




       1.     This matter be DISMISSED WITHOUT PREJIIDICE pursuant to 2E

              U.S.C. $ 1o1s(eX2XB.).

       2.     The application to proceed informa pauperis of Plaintiff Scott Lawrence

              Simmons [ECF No. 2] be DEI\-IED.


  Dated: February 8,2021                        s/Hil4v Bowbeer
                                                Hildy Bowbeer
                                                United States Magistrate Judge


                                        NOTICE

Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eiehth Circuit Court of
Appeals.

Under Local Fiule 72.2(b)(1), "a party may file and serve specific written objections to a
magistrate judge's proposed finding and recommendations within 14 days after being
served a copy'' of the Report and Recommendation. Aparf may respond to those
objections within 14 days after being served a copy of the objections. See Local
Fiule72.2(bX2). All objections and responses must comply with the word or line limits
set forth in Local Fiule 72.2(c).
      CASE 0:21-cv-00771-SRN-TNL Doc. 1-1 Filed 03/23/21 Page 4 of 5
         CASE 0:21-cv-00293-ECT-HB Doc. 4 Filed 0212612l Page 1 of l-




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Scott Lawrence Simmons.                                       File No. 2l-cv-293 (ECT/I{B)

              Plaintiff,

v.                                                         ORDER ACCEPTING REPORT
                                                            AND RECOMMEI\IDATION
Clerk of Appellate Courts and
Dakota County District Court,

              Defendants.


       Magistrate Judge Hildy Bowber issued a Report and Recommendation on February

8,2021. ECF No. 3. No party has objected to that Report and Recommendation, and it is

therefore reviewed for clear   eror.   ^See
                                              Fed. R. Civ. P. 72(b); Grinder v.   Gammon,f3-E3l

7o?7o5 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the

files, records, and proceedings in the above-captioned matteqlT IS ORDERED THAT:

       l.     The Report and Recommendation [ECF No. 3] is ACCEPTED;

      2.     This matter is DISMISSED WITHOUT PREJUDICE pursuant to

28 U.S.C. g lqls(eX2)@); and

      3.     Plaintiff s Application to Proceed in District Court Without Prepaying        Fees

or Costs IECF No. 2] is DENIED.

                LET JI'DGMENT BE ENTERED ACCORDINGLY.


Dated: February 26,2021                         s/ Eric C. Tostrud
                                                Eric C. Tostrud
                                                United States District Court
        CASE 0:21-cv-00771-SRN-TNL Doc. 1-1 Filed 03/23/21 Page 5 of 5
             CASE 0:21-cv-00293-ECT-HB Doc.            5   Filed O310L12L Page       1-   of 1




                             UNITED STATES DISTRICT COURT
                                    District of Minnesota


Scott Lawrence Simmons,                                     JUDGMENT IN A CIVIL CASE
                                    Plaintiff(s),

v.                                                          Case   Nu   mber: 2L-cv-00293-ECT-HB

Clerk of Appellate Courts,
Dakota County District Court

                                    Defendant(s).



tr   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
      and the jury has rendered its verdict.

X    Decision by Court. This action came to trial or hearing before the Court. The issues have
     been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:


           1.     The Report and Recommendation [ECF No.3] isACCEPTED;

          2.      This matter is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. 6

 19ls{eX2XB); and

                  Plaintiffs Application to Proceed in District Court Without Prepaying Fees

or Costs [ECF No. 2] is DENIED.



      Date:3lL/2021                                                KATE M. FOGARTY CLERK
